DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 is directed to an apparatus (device), which one of ordinary skill in the art would understand to be a system entirely made up of software. One of ordinary skill in the art reading the claim may reasonably conclude that the system consist only of software modules, since no tangible computer hardware, such as a processor and memory, is recited as elements of the claimed apparatus.  Software is not in one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article and as such is not a machine or manufacture.  Accordingly, such software cannot be patentable subject matter.  See Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780,787-88 (1876).
It is also noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 U.S.C. § 101, as seen in the Board of Patent Appeals Informative Opinion Ex parte Langemyr et al. 

Claims 1-14 (and 15-20 once statutory) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving and processing a document by natural language processing and classification, identifying additional, related electronic documents and surfacing an option to share the electronic documents, which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by one or more processors” in claim 15, nothing in the claim element precludes the step from practically being performed in the mind.   The claim can be interpreted as user receiving and interpreting, classifying the document, finding additional related documents and sharing the documents with other users.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – by a processor (claim 15), which is not necessarily comprised in the device. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 
The dependent claims have been fully considered and do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.

Claim Objections
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). (See MPEP (608.01(m)).  Claim 15 is missing a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOSO et al. (US 2020/0394257) in view of Brave et al. (US 2007/0150465).

Regarding claim 1, SANTOSO teaches a method for sharing collaborative documents, the method comprising: 

applying a natural language processing model to the electronic document ([0035]); 
topically classifying the electronic document based on the application of the natural language processing model ([0060], [0073); 
identifying a plurality of additional electronic documents that are related to the electronic document based on a same topical classification type ([0034] “set of electronic documents within the data repository that identify similar complex system issues and the corresponding applicable solutions, based on a given natural language report”, [0035]); and 
surfacing
SANTOSO does not explicitly teach, however Brave discloses surfacing a selectable option to share the electronic document and one or more of the plurality of additional electronic documents ([0073]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO to include selectable option to share the electronic document as disclosed by Brave.  Doing so would improve future search and navigation (Brave [0093]).

Regarding claim 2, SANTOSO as modified teaches the method of claim 1, further comprising surfacing a selectable option (Brave F9 see “Add Content”, [0083]) to combine content of at least one of the plurality of additional electronic documents with content of the electronic document (SANTOSO [0065], Brave [0095] “result sets are merged together”, [0099]).

Regarding claim 3, SANTOSO as modified teaches the method of claim 1, further comprising determining, based on application of the natural language processing model to the electronic document, 

Regarding claim 5, SANTOSO as modified teaches the method of claim 1, wherein the plurality of additional electronic documents is identified based on being included in a folder that contains a threshold percentage of electronic documents that are related to the electronic document based on a same topical classification (Brave F11 see “Content Threshold”, note that such threshold can obviously be a percentage as shown in F8, see “Content Overlap” percentage, SANTOSO [0060], [0093]).
NOTE in analogous art Cohen et al. (US 2016/0140447) discloses claim 5 in [0063]-[0064], [0066] in and further obviate the teachings of SANTOSO and Brave.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO to include a folder that contains a threshold percentage of electronic documents that are related to the electronic document as disclosed by Cohen.  Doing so would provide logical persistence services for several broad classes of information relating to content items (Cohen [0259]).

Regarding claim 7, SANTOSO as modified teaches the method of claim 1, further comprising: 
identifying a plurality of characteristics associated with an owner of the electronic document (Brave [0240], [0242]); and 
matching the owner of the electronic document with at least one other user based on an overlap (Brave F8, see “Content Overlap”) of the owner's characteristics and characteristics of the at least one other user (Brave [0078], [0116]-[0117], [0120], [0241] “document  itself has a vector, and the system can compare the vector of this document to the expertise vector of everybody and, given the topic of this document, determine who the experts are on this topic represented by this document”, [0242]).

Regarding claim 8, SANTOSO as modified teaches the method of claim 7, wherein the characteristics comprise one or more of: 
an educational class of enrollment; an educational major of enrollment; an educational minor of enrollment; an area of educational instruction; a school of educational instruction; and a field of expertise (Brave [0120]).

Regarding claim 10, SANTOSO as modified teaches the method of claim 1, wherein the natural language processing model comprises one of: 
a topic detection model using clustering; a hidden Markov model; a conditional random field model; a support vector machine model (SANTOSO [0060]); a decision tree model; a deep neural network model; a general sequence-to-sequence model; a generative model; a recurrent neural network for feature extraction model; a deep neural network for word-by-word classification model; and a latent variable model.

Claims 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOSO as modified and in further view of Wei et al. (US 2019/0332710).

Regarding claim 4, SANTOSO as modified teaches the method of claim 1, further comprising identifying a folder containing a plurality of electronic documents, wherein the folder contains a threshold percentage of electronic documents that are related to the electronic document based on a same topical classification (Brave F11 see “Content Threshold”, note that such threshold can obviously be a percentage as shown in F8, see “Content Overlap” percentage, SANTOSO [0060], [0093])

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO ([0042]-[0043]).

Regarding claim 6, SANTOSO as modified does not explicitly teach, however Wei discloses the method of claim 5, wherein the surfacing of the selectable option ([0094]) to share the one or more of the plurality of additional electronic documents comprises a selectable option to share the entirety of the folder ([0042]-[0043]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO to include option to share the entirety of the folder as disclosed by Wei.  Doing so would enable users to more effectively collaborate and communicate with other co-users (Wei [0043]).

Regarding claim 9, SANTOSO as modified teaches the method of claim 7, wherein the selectable option to share the electronic document and one or more of the plurality of additional documents is selectable for sharing the electronic document and one or more of the plurality of additional documents (Brave [0214], Wei [0042]-[0043]) with the at least one matched user (Wei [0056], [0066], [0077]).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brave et al. (US 2007/0150465) in view of Vigoda et al. (US 2018/0109574).

Regarding claim 11, Brave teaches a method for recommending group collaboration, comprising: 

applying a natural language processing model to the electronic document ([0028] “It employs … natural language processing (NLP) techniques and rules, product or structural taxonomy”); 
applying a natural language processing model to the electronic document ([0028] “It employs … natural language processing (NLP) techniques and rules, product or structural taxonomy”); 
topically classifying the electronic document 
identifying a plurality of characteristics associated with an owner of the electronic document ([0240], [0242]);
matching at least one other user with the owner of the electronic document based at least on having one of the plurality of characteristics in common with the owner of the electronic document ([0241] “document itself has a vector, and the system can compare the vector of this document to the expertise vector of everybody and, given the topic of this document, determine who the experts are on this topic represented by this document”, [0242]); and 
determining whether at least one electronic document associated with the at least one other user shares a topical classification with the electronic document ([0116], [0161]-[0162], [0225]-[0226]); and 
allowing the owner of the electronic document and the at least one other user collaborate (Brave F7-9).

Brave does not explicitly teach, however, Vigoda discloses topically classifying the electronic document (F3a:304, [0046], [0053]) based on application of the natural language processing model ([0056], [0098], [0100]) and
recommendation that the owner of the electronic document and the at least one other user collaborate ([0053], [0085], [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brave to include topically classifying the electronic document based on application of the natural language processing model and surfacing a recommendation that the owner of the electronic document and the at least one other user collaborate as disclosed by Vigoda.  Doing so would provide a wide range of enhancements and support for collaborations and/or relationships (Vigoda [0053]).

Regarding claim 12, Brave as modified teaches the method of claim 11, wherein the surfaced recommendation is a recommendation to collaborate on a subject corresponding to the topical classification (Brave F9-10, Vigoda [0047], [0053]).

Regarding claim 13, Brave as modified teaches the method of claim 11, wherein the characteristic that is in common with the owner of the electronic document and the at least one other user comprises one of: an educational class of enrollment; an educational major of enrollment; an educational minor of enrollment; an area of educational instruction; a school of educational instruction; and a field of expertise (Brave [0120]).

Regarding claim 14, Brave as modified teaches the method of claim 11, wherein the natural language processing model comprises one of: a topic detection model using clustering; a hidden Markov model; a support vector machine model; a conditional random field model; a decision tree model; a deep neural network model; a general sequence-to-sequence model; a generative model (Vigoda .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOSO et al. (US 2020/0394257) in view of Nayak et al. (US 2019/0034451).

Regarding claim 15, SANTOSO teaches a computer-readable storage device comprising executable instructions that, when executed by one or more processors, assist with sharing collaborative documents, the computer-readable storage device including instructions executable by the one or more processors for: 
receiving a first electronic document ([0050]); 
applying a language processing model to the first electronic document ([0035]); 
assigning a scored value to each of a plurality of linguistic features of the first electronic document based on application of the language processing model ([0060], [0069], [0093]); 
comparing the scored value for each of the plurality of linguistic features of the first electronic document with scored values for each of a plurality of linguistic features of a second electronic document ([0061], [0093]); 
determining whether the first electronic document and the second electronic document meet a 
surfacing a 

meet a minimum similarity score threshold value based on the comparison ([0054], [0059], [0071]); and 
surfacing a collaboration recommendation ([0077]) related to the first electronic document and the second electronic document if a determination is made that the minimum similarity score threshold value has been met ([0019], [0050], [0059]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO to include selectable option to share the electronic document as disclosed by Nayak.  Doing so would enable automatic identification of potential customers and most relevant leads or contacts in a businesses or organization (Nayak [0003]).

Regarding claim 16, SANTOSO as modified teaches the computer-readable storage device of claim 15, wherein the collaboration recommendation comprises a selectable option to combine content of the second electronic document with content of the first electronic document (Nayak [0080]-[0081], [0084]).

Regarding claim 17, SANTOSO as modified teaches the computer-readable storage device of claim 15, wherein the collaboration recommendation comprises a selectable option to share first electronic document and the second electronic document (Nayak [0017], [0051]).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTOSO as modified and in further view of Brave et al. (US 2007/0150465).



SANTOSO as modified does not explicitly teach, however Brave discloses identifying a folder containing a plurality of electronic documents, wherein the folder contains a threshold percentage or number of electronic documents that are related to the first electronic document based on a calculated similarity score between each of those documents and the first electronic document. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO as modified to include folder contains a threshold percentage or number of electronic documents as disclosed by Brave.  Doing so would improve future search and navigation (Brave [0093]).
NOTE in analogous art Cohen et al. (US 2016/0140447) discloses claim 18 in [0063]-[0064], [0066] in and further obviate the teachings of SANTOSO and Nayak.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO to include a folder that contains a threshold percentage of electronic documents that are related to the electronic document as disclosed by Cohen.  Doing so would provide logical persistence services for several broad classes of information relating to content items (Cohen [0259]).

Regarding claim 19, SANTOSO as modified teaches the computer-readable storage device of claim 15, wherein the second electronic document is identified based on being included in a folder that 
NOTE in analogous art Cohen et al. (US 2016/0140447) discloses claim 19 in [0063]-[0064], [0066] in and further obviate the teachings of SANTOSO and Nayak.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SANTOSO to include a folder that contains a threshold percentage of electronic documents that are related to the electronic document as disclosed by Cohen.  Doing so would provide logical persistence services for several broad classes of information relating to content items (Cohen [0259]).

Regarding claim 20, SANTOSO as modified teaches the computer-readable storage device of claim 15, wherein the instructions are further executable by the one or more processors for: 
identifying a plurality of characteristics associated with an owner of the first electronic document (Nayak [0047], [0091], Brave [0240], [0242]); and 
matching the owner of the first electronic document with at least one other user based on an overlap of the owner's characteristics and characteristics of the at least one other user (Brave [0241] “document itself has a vector, and the system can compare the vector of this document to the expertise vector of everybody and, given the topic of this document, determine who the experts are on this topic represented by this document”, [0242]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 25, 2021